 In the Matter of W. W.HOLMES, LOTTIE APPLE HOLMES HALEY, W. F.SIEBOLD, E.I.NEWBLOCK,JOHN H. HILL, AND T. J. HALEY,' EM-PLOYERandLOCAL#351,INTERNATIONAL UNION OF OPERATINGENGINEERS, A. F. L., PETITIONERCase No. 16-RC-307.-DecidedApril02,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held beforeJames P. Wolf, a hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The individuals above named have been named jointly as theEmployer in this proceeding.They have varying interests in fiveoil and gas leases in oil-producing property located in Carson andHutchison Counties, Texas.2The activemanagementof the prop-erties is carried on by W. W. Holmes with the consent of the otherowners.No written agreement, however,exists amongthe owners.W. W. Holmes has charge of the production, sale, and distributionof the oil from the variousleases.He maintains the necessary booksof account includinga singlepay-roll account from which all em-ployees are paid.The generalexpensesof operation are prorated,'The names appear as amended at the hearing.2 The leases are known as the Quinn, Moore, Siebold,Newblock,and Lyall leases.Thefirst four leases are contiguous,comprise a total of 400 acres,and are located in CarsonCounty, Texas.The fifthlease of 80 acres is located about 25,miles distant in HutchisonCounty, Texas.Ownership of the said leases is divided as follows :Quinn, Moore,and Lyall leases : W. W. Holmes and Lottie Apple Holmes Haley eachown one-half interest;Siebold lease :W. W. Holmes, Lottie Apple Holmes Haley, John H.Hill,and W. F.Siebold own one-fourth interest;Newblock lease :W. W. Holmes and T.J.Haley each own one-fourth interest, andE I. Newblock owns the remaining one-half interest.83 N. L.R. B., No. 6.49 50DECISIONSOF NATIONALLABOR RELATIONS BOARDand periodic assessments made among the owners.Furthermore, allemployees work under common supervision, and some employees may,in the course of a month, work on all five leases.The individuals named as Employer contend that they should notcollectively be deemed an employer within the meaning of Section2 (2) of the Act.W. W. Holmes, appearing on their behalf, has con-ceded, however, that there has been no change in management oroperations since our decision in an earlier proceeding involving thesame parties.3In that case, the Trial Examiner found, and theBoard affirmed his finding, that the individuals in question were jointadventures and employers within the meaning of Section 2 (2) ofthe Act.There is nothing in the present record which alters ouropinion in this respect.Accordingly, we find that W. W. Holmes,Lottie Apple Holmes Haley, W. F. Siebold, E. I. Newblock, John H.Hill, and T. J. Haley constitute an employer within the meaning ofSection 2 (2) of the Act.4Gross annual production of crude oil from the five leases amountsto approximately $280,000.The oil produced is first stored in tankslocated on the respective leaseholds, at which pdint it is sold anddelivered to the Phillips Petroleum Company. The crude oil is there-after transported by pipe line to the Phillips Petroleum Companyrefinery located near Borger, Texas.The oil, commingled withother crude oil, is refined into gasoline and other products of which85 percent to 93 percent is shipped to points outside the State ofTexas.We find, contrary to the contentions of the Employer, that theyare engaged in commerce within the meaning of the National LaborRelations Act, and that to assert jurisdiction in this case will effectuatethe policies of the Act.52.The labor organization involved claims to represent employeesof the Employer.3.A. question affecting commerce exists concerning the represen-tation of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceemployees, comprising the classifications of pumpers and roustabouts,including drillers and tool dressers, but excluding clerical and tech-nical employees and supervisors.The Employer contends that8SeeMatterofW. W.Holmes,Lottie AppleHolmes Haley,W. F. ,Slebold,E. I. New-blockandJ.H. Hill,72 N. L.R. B. 39.The parties are identical except for the additionof T. J. "Haley, who acquiredhis one-fourth interest in the Newblock lease by assignmentfrom hiswife,LottieApple Holmes Haley.SeeMatter of EdwardTaubman,et al.,77 N. L.R. B. 846.SeeMatter of James C.Ellis,72 N.L. R. B. 474. W.W. HOLMES51separate unit's coextensive with the operations on each lease are" ap-propriate because of the absence of any community of interest amongthe separate lease owners.The Employer contends in the alternative(1) that a unit restricted to all roustabouts is appropriate, or (2)that three separate units of pumpers and roustabouts, based on di-versity of ownership, are appropriate.The Employer further con--tends that both drillers and tool dressers should be excluded fromany unit found appropriate upon the ground that they are temporaryemployees,'and also that the only driller at present employed shouldbe excluded because he is a supervisor within the meaning of theAct.The Employer employs four individuals classified as pumpers,whose principal -duties are to operate the pumping equipment, butwho in addition make some repairs and adjustments. The pumpersare permanently assigned to specific leases, but individual pumpershave been known on occasion to transfer to another lease during apumper's absence on vacation.All pumpers work under the imme-diate supervision of the general superintendent, or the assistant super-intendent in the former's absence. In addition to the pumpers thereare three roustabouts who do general maintenance work on all fiveleases.The roustabouts work under the immediate supervision ofthe assistant superintendent, and have duties which often bring theminto close contact with the pumpers.All employees are hourly ratedand are paid from the same pay-roll account.In the earlierHolmescase,6 the Board determined under the factsand circumstances substantially similar to those set forth above thatthe pumpers and roustabouts constituted a single appropriate unit forthe purposes of collective bargaining.The present record compels usto reach the same conclusion.'The Employer employs at present a driller and tool dresser for thespecific task of cleaning the wells on the properties.The presentdriller and tool dresser have been employed since April 1948, however,the Employer anticipates that the work of these employees will shortlybe completed.The particular operation on which they are now en-gaged is not performed at regular intervals but only at such time asthe normal flow of oil from the wells has been unduly retarded .8Although on prior occasions the Employer has sought to reemploy thesame driller and tool dresser, the present employees are being em-ployed for the first time. It is customary for the driller, when hired,to bring with him a tool dresser.On the other hand, the record is6Matter of W W Holmes,et al,footnote3. supra.'SeeMatterof TheTeajas Company,67 N. L R B 452.'The next most recent operation occurredabout a yearor a year and a half ago. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDamply clear that the driller does not have authority either to dischargeor effectively to recommend any change in the status of such tooldresser.We find, therefore, that the driller is not a supervisor withinthe meaning of the Act.eHowever, in the absence of any showingthat the driller and tool dresser have any reasonable expectation ofpermanent employment or that there is any degree of regularity intheir employment, we believe that they should be excluded from theunit 10We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All pumpers and roustabouts, employed by the Employer on theQuinn, Moore, Siebold, Newblock, and Lyall leases located inCarson and Hutchison Counties, Texas, excluding temporaryemployees 11 clerical and technical employees, and supervisors asdefined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented, for pur-poses of collective bargaining, by Local #351, International Union ofOperating Engineers, A. F. L.9 SeeMatter of Duval Texas Sulphur Company,53N. L. R. B.1387, 1391.10 SeeMatterof Jefferson Chemical Company,79 N. L.R, B. 584.11 Excluded under this category are the drillers and tool dressers—employed by theEmployer.